Citation Nr: 1028332	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple tumors, 
claimed as secondary to herbicide exposure.

2.  Entitlement to an increased disability rating for service-
connected residuals of shell fragment wound to the left arm, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1967 to July 1970.  Service in the Republic of Vietnam 
is indicated by the record.  The Veteran is the recipient of the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  During the course of the appeal, the Veteran 
moved to Kentucky; original jurisdiction now resides in the 
Louisville, Kentucky RO.

Procedural history

In a December 1971 rating decision, service connection for shell 
fragment wound residuals to the left arm was granted; a 10 
percent disability rating was assigned.

In July 2002, the RO received the Veteran's claim of entitlement 
to an increased disability rating for his service-connected shell 
fragment wound residuals of the left arm and a claim of 
entitlement to service connection for multiple tumors, as 
secondary to herbicide exposure.  The Veteran's claims were 
denied in the August 2003 rating decision.  The Veteran disagreed 
with the denials and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in January 2005.

In an October 2007 rating decision, the Board denied the 
Veteran's claim of entitlement to an increased disability rating 
for his service-connected shell fragment wound residuals of the 
left arm.  The Board also remanded the Veteran's claim of 
entitlement to service connection for multiple tumors at that 
time.

The Veteran appealed that Board's decision as to the increased 
disability rating to the United States Court of Appeals for 
Veterans Claims (the Court).  In May 2008, the Court vacated the 
Board's October 2007 denial of the increased rating claim and 
remanded the issue to the Board for further consideration 
pursuant to a Joint Motion for Remand dated earlier in May 2008.  
In a July 2008 letter, the Board provided the Veteran and his 
attorney the opportunity to submit additional evidence and 
argument in support of the appeal.  In response to the Board's 
letter, the Veteran's attorney subsequently submitted further 
argument in support of the appeal.

As to the issue of service connection for multiple tumors, 
following the completion of further evidentiary development, the 
VA Appeals Management Center (AMC) continued to deny the 
Veteran's claim in a February 2008 supplemental statement of the 
case (SSOC).  The Veteran's VA claims folder was returned to the 
Board for further appellate proceedings.

In November 2008, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  That opinion was obtained and associated with the 
VA claims folder.  In May 2009, the Board requested that the 
physician who provided the VHA opinion clarify his opinion.  The 
Board also requested an additional opinion as to the issue of 
service connection for lipomas.  Accordingly, an addendum opinion 
dated June 2009 and a secondary opinion as to the lipomas dated 
June 2009 were obtained and associated with the VA claims folder.  

The issue of entitlement to an increased rating for service-
connected residuals of a shell fragment wound to the left arm 
will be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO.  The Veteran will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, 
herbicide exposure is presumed.

2.  The competent medical evidence of record does not support a 
finding that the currently diagnosed multiple tumors, including 
meningioma and lipomas, are due to the Veteran's military 
service.
CONCLUSION OF LAW

Multiple tumors were not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for multiple 
tumors, which he claims to have developed as a result of 
herbicide exposure during his military service.  As indicated 
above, the issue of entitlement to an increased rating for 
residuals of shell fragment wound to the left arm is also before 
the Board and will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in letters dated April 2003 
and July 2006.  The VCAA letters indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or was 
made worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  
Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the April 2003 and July 2006 
VCAA letters.  Specifically, the letters stated that VA would 
assist the Veteran in obtaining relevant records such as all 
records held by Federal agencies to include service treatment 
records or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letters informed the Veteran that VA would request such records, 
if the Veteran completed and returned the attached VA Form 21-
4142, Authorization and Consent to Release Information.  The 
letters also notified the Veteran that he would be afforded a VA 
examination if necessary to make a decision on his claim.

The July 2006 VCAA letter emphasized:  "You must give us enough 
information about your records so that we can request them from 
the person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It is your responsibility 
to make sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].

The July 2006 VCAA letter specifically requested:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to us."  
This complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board observes 
that 38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

The Board recognizes that, according to Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede 
an initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service connection claim."  Here, complete VCAA 
notice was not provided until July 2006, years after the August 
2003 RO decision that is the subject of this appeal.  Crucially, 
the Veteran's claim was readjudicated in the October 2005 and 
February 2008 SSOCs, after he was provided with the opportunity 
to submit additional evidence and argument in support of his 
claim and to respond to the VCAA notice.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing of 
the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the July 2006 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such as 
on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  

With respect to effective date, the July 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim was 
readjudicated in the October 2005 and February 2008 SSOCs, 
following the issuance of the July 2006 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's statements, service 
treatment records, and VA and private treatment records.  
The Veteran was recently afforded VHA medical opinions dated 
December 2008 and June 2009 as to his multiple tumors claim.  The 
VHA opinions reflect that the examiners thoroughly reviewed the 
Veteran's past medical history, documented his medical 
conditions, and rendered opinions which appear to be consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the VHA medical opinions are adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and he declined the option to testify at a personal hearing 
before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus, in most cases, between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2009).  Such diseases do not include meningioma or 
lipoma.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  As such, the Board must not only determine whether 
the veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents that 
were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but also must 
determine whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 
(West 2002) and 38 C.F.R. § 3.303(d).




Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is claiming entitlement to service connection for 
multiple tumors (specifically meningioma and lipoma), which he 
contends are due to herbicide exposure during his military 
service.  See, e.g., the Veteran's statement dated January 2005.  

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence or aggravation of disease or injury; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record indicates that the Veteran was 
initially diagnosed with meningioma of the brain in June 1989.  
See the VA treatment record dated June 1989.  A MRI conducted in 
October 2005 demonstrated that the meningioma in the Veteran's 
brain had recurred.  See the VA MRI report dated October 2005.  
Additionally, a September 2002 VA treatment record indicated that 
the Veteran began developing lipomas on the lower back in the 
late 1980's.  See the VA treatment record dated September 2002.  
Treatment records further showed that three lipomas were excised 
from the Veteran's back in October 2002.  Accordingly, Hickson 
element (1) has been satisfied.

Regarding Hickson element (2), in-service disease or injury, 
there is no evidence that the Veteran developed tumors during his 
military service, nor does he so contend.  Specifically, the 
Veteran's service treatment records, including his June 1970 
separation examination, are pertinently absent any indication 
that the Veteran developed meningioma, lipoma, or any other tumor 
during his military service.  However, as indicated above, the 
Veteran has specifically contended that he developed tumors as a 
result of in-service exposure to herbicides.  Because the Veteran 
served in Vietnam, his exposure to Agent Orange is presumed.  See 
38 U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) is 
therefore established on this presumptive basis.

Turning to crucial Hickson element (3), medical nexus, the Board 
initially notes that meningioma and lipoma are not listed among 
the Agent Orange-related diseases enumerated in 38 C.F.R. § 
3.309(e); therefore, medical nexus may not be presumed as a 
matter of law.  However, notwithstanding the inapplicability of 
the Agent Orange regulations, the Board is obligated to fully 
consider whether the Veteran's currently diagnosed meningioma and 
lipomas are the result of his active military service.  See 
Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies to 
claims based on exposure to Agent Orange].  Accordingly, the 
Board will move on to discuss whether service connection for 
multiple tumors may be awarded on a direct basis [based on his 
presumed exposure to herbicides].

Critically, the competent medical evidence of record supports a 
finding that the Veteran's meningioma of the brain and lipomas of 
the back are not related to his military service.  Specifically, 
in a December 2008 VHA opinion, the reviewing physician concluded 
that "[b]ased on my personal experience treating veterans with 
[meningioma] and my review of the literature, there is NO 
evidence that herbicide exposure, specifically agent orange, 
causes meningiomas."  In a subsequent June 2009 addendum 
opinion, this VHA examiner clarified that he again reviewed the 
medical literature and found no such literature which indicated 
an association between meningiomas and herbicide chemicals; this 
included a through review of the National Academy of Sciences' 
Institute of Medicine database and communication with the 
National Academy's staff.  He thus concluded, "it is EXTREMELY 
UNLIKELY that this Veteran's meningioma is due to his military 
service."  [Emphasis as in original].

A separate June 2009 VHA opinion was obtained regarding the 
Veteran's lipomas.  In his June 2009 opinion, the reviewing VHA 
physician concluded that "[i]n response to the direct question 
asked about the probability being 50% or greater that herbicide 
exposure caused [the Veteran's] lipomas, I would answer that it 
is not."  He explained the basis for his rationale:  "I am not 
an expert in Agent Orange or other herbicide exposure.  I did 
review the VHA website as well as the patient records, and find 
no historical link between lipomas and herbicide exposure.  There 
is nothing specific in the patient's chart, about his personal 
medical history, that could lead to a conclusion either way."  
He continued, "[t]he list of tumors associated with herbicide is 
quite comprehensive, but does not list lipomas as one of them.  
This omission, along with my personal observation that lipomas 
happen to the general public in significant numbers, leads me to 
recommend denial of this claim."

There is, of record, one additional opinion which addresses the 
issue of medical nexus.  In a January 2008 opinion, a VA examiner 
indicated that he could not offer an opinion as to the issue of 
medical nexus without resorting to mere speculation.  He stated 
that "[i]t is within the realm of possibility given the fact 
that Agent Orange has been found to be associated with other 
types of malignancies.  To date, however, the VA has not 
recognized the . . . [meningioma and lipoma] tumors as 
presumptive conditions."  This opinion is admittedly speculative 
and is, therefore, entitled to little weight of probative value.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) [holding that medical opinions which 
are speculative, general or inconclusive in nature cannot support 
a claim].

On the other hand, the Board finds the December 2008 and two June 
2009 VHA opinions to be quite probative as to the issue of 
medical nexus.  Significantly, the December 2008 and June 2009 
VHA opinions appear to have been based upon thorough review of 
the record and thoughtful analyses of the Veteran's entire 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  Moreover, the VHA opinions 
appear to be consistent with the Veteran's medical history and 
the medical literature.  

The Veteran has not submitted a medical opinion to contradict the 
December 2008 and June 2009 VHA opinions.  As was explained in 
the VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty to 
assist is not always a one-way street. If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

To the extent that the Veteran or his attorney is contending that 
the currently diagnosed meningioma and lipomas are related to the 
Veteran's military service, neither is competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Accordingly, the statements offered by the Veteran and his 
attorney in support of the claim are not competent medical 
evidence and do not serve to establish medical nexus.  

To the extent that the Veteran is contending that he has suffered 
from multiple tumors on a continuous basis since service, the 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed in the law and regulations section above.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he has experienced certain observable symptoms.  
See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
[holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable 
symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. 
Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Veteran is not competent to diagnose any medical disorder 
[such as meningioma or lipoma] or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Espiritu, 
supra.  Moreover, the Board does not find the Veteran's 
statements concerning continuing symptomatology to be credible in 
light of the utterly negative objective evidence for years after 
service.  As indicated above, the medical evidence indicates that 
the Veteran developed meningioma of the brain in 1989 and lipomas 
of the lower back in the late 1980's.  See the VA treatment 
records dated June 1989 and September 2002.  The fact that the 
clinical evidence record does not provide support for the 
Veteran's contentions that he experienced continuous 
symptomatology since service is highly probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.
In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for multiple 
tumors; specifically, meningioma and lipomas.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for multiple tumors is denied.


REMAND

Entitlement to an increased disability rating for service-
connected residuals of shell fragment wound to the left arm, 
currently evaluated 10 percent disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim on 
appeal must be remanded for further evidentiary development.  

Reasons for remand

As was noted in the Introduction, the Board's October 2007 
decision denying the Veteran's claim of entitlement to an 
increased rating for his service-connected residuals of shell 
fragment wound to the left arm in excess of 10 percent disabling 
was vacated and remanded by the Court. 

The May 2008 Joint Motion for Remand, as adopted by the Court's 
May 28, 2008 Order, indicated that the Board failed to provide an 
adequate statement of reasons and bases regarding whether a 
separate rating for a muscle injury is warranted.  The Joint 
Motion specifically directed the Board's attention to the January 
2006 VA examination report which indicated that "the affected 
muscle's function was not normal in terms of comfort, endurance, 
and strength."  The Joint Motion also indicated that the Board 
should particularly consider the application of 38 C.F.R. 
§ 4.56(b) which states that a "through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged."  

The Board has reviewed the January 2006 VA examination report 
which indicated that the Veteran's left arm injury was a through-
and-through injury.  The VA examiner noted that the Veteran 
sustained a muscle injury to muscle group VII, specifically to 
the right flexors of the carpus.  He further indicated that 
muscle function was not normal in terms of comfort, endurance, 
and strength sufficient to perform activities of daily living.  

Residuals of a shell fragment wound to Muscle Group VII are 
currently rated under 38 C.F.R. § 4.73 Diagnostic Code 5307.  38 
C.F.R. § 4.56(d) provides criteria for the evaluation of muscle 
disabilities classified as slight, moderate, moderately severe, 
or severe.  Not all of the criteria specified in 38 C.F.R. § 4.56 
and Diagnostic Code 5307 were addressed by the January 2006 VA 
examiner.  Additionally, the Veteran's attorney has requested 
that the Veteran be afforded a contemporaneous VA examination to 
address the current severity of his service-connected residual of 
shell fragment wound to the left arm.  See the August 2008 letter 
from the Veteran's attorney.  Therefore, the Board finds a remand 
is necessary in order to schedule a VA examination to assess the 
current level of severity of his service-connected residuals of 
shell fragment wound to the left arm and to address the criteria 
listed in 38 C.F.R. § 4.56.

The Board also notes that, in the August 2008 letter, the 
Veteran's attorney implied that there were outstanding records 
pertaining to the Veteran's increased rating claim.  The Board 
finds that such records must be identified and obtained on 
remand, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through his 
attorney and request that he identify any 
relevant recent medical examination and 
treatment records pertaining to his 
service-connected shell fragment wound 
residuals of the left arm.  VBA should 
take appropriate steps to secure current 
VA treatment records as well as any 
relevant medical records identified by the 
Veteran and associate them with the VA 
claims folder.

2.	VBA should schedule the Veteran for a VA 
examination(s) of the muscles, nerves, and 
skin, to determine the manifestations and 
severity of all symptoms associated with 
the Veteran's shell fragment wound 
residuals of the left arm.  

The examiner should:

a)  Specifically indicate the muscle 
group(s) involved;

b)  Comment on the presence or 
absence of the cardinal symptoms of 
muscle injury (i.e., loss of power, 
weakness, lowered threshold of 
fatigue, pain, impairment of 
coordination, and uncertainty of 
movement); 

c)  Comment on the extent and 
severity of any nerve injury and 
scarring resulting from the shell 
fragment wounds; and 

d)  Describe in detail any other 
function impairment of the left arm 
resulting from the service-connected 
shell fragment wound.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  The 
report of the examination must be 
associated with the Veteran's VA claims 
folder.

3.	VBA should then readjudicate the Veteran's 
claim of entitlement to an increased 
disability rating for the service-
connected residuals of shell fragment 
wound to the left arm.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
attorney with a SSOC and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


